1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9
                                    EASTERN DISTRICT OF CALIFORNIA
10
11    FRED FELIKI MARTINEZ,                            Case No. 1:19-cv-00108-DAD-BAM (PC)
12                  Plaintiff,
                                                       ORDER REFERRING CASE TO POST-
13          v.                                         SCREENING ADR AND STAYING CASE FOR
                                                       90 DAYS
14    CALIFORNIA STATE PRISON
                                                       Hearing: Video Settlement Conference
15    CORCORAN, et al.,                                Date:      May 28, 2020
                                                       Time:      10:00 a.m.
16                  Defendants.                        Judge:     Stanley A. Boone
                                                       Courtroom: 9
17
18          Plaintiff Fred Feliki Martinez (“Plaintiff”) is a state prisoner proceeding pro se and in forma
19   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Defendants Alcocer, Quintana,
20   Rubio, and Stroud have answered the complaint.
21          Because it takes years to get to trial, the Court has identified this case as an appropriate case
22   for post-screening ADR (Alternative Dispute Resolution), which is an effort to resolve such cases
23   more expeditiously and less expensively. No claims, defenses, or objections shall be waived by the
24   parties’ participation. In appropriate cases, defense counsel from the California State Attorney
25   General’s Office has agreed to participate in these early settlements.
26          As set forth in the screening order, Plaintiff has stated a cognizable civil rights claim. But,
27   stating a cognizable claim does not mean Plaintiff will prevail at trial. Thus, the Court stays this
28

                                                         1
1    action for a period of 90 days to allow the parties to investigate Plaintiff’s claims, meet and confer,

2    and then participate in a settlement conference.

3            Therefore, this case will be referred to Magistrate Judge Stanley A. Boone to conduct a video

4    settlement conference at the United States Courthouse in Fresno, California on May 28, 2020, at 10:00

5    a.m. The Court will issue any necessary transportation order in due course.

6            In issuing this order, there is a presumption that this case will proceed to a settlement

7    conference.1 However, if after investigating Plaintiff’s claims and speaking with Plaintiff, and after

8    conferring with others, defense counsel in good faith finds that a settlement conference would be a

9    waste of resources, defense counsel may move to opt out of this early settlement conference. A

10   written notice to opt out must be filed within thirty (30) days of the date of the issuance of this order.

11           The parties shall each submit to Judge Boone a confidential settlement conference statement,

12   as described below, to arrive at least seven days (one week) prior to the conference.

13           The Court puts the parties on notice that if Plaintiff has any outstanding criminal restitution

14   obligation, fines and/or penalties, these settlement negotiations shall not be geared towards what the

15   restitution obligation is, but what the value of the case itself is to each side, irrespective of any

16   outstanding restitution obligation.

17           In accordance with the above, IT IS HEREBY ORDERED that:

18           1. This action is STAYED for 90 days to allow the parties an opportunity to settle their

19               dispute before the discovery process begins. Except as provided herein or by subsequent

20               court order, no other pleadings or other documents may be filed in this case during the stay

21               of this action. The parties shall not engage in formal discovery, but may engage in

22               informal discovery to prepare for the settlement conference.

23           2. This case is set for a video settlement conference before Magistrate Judge Stanley A.

24               Boone on May 28, 2020, at 10:00 a.m., at the United States Courthouse located at 2500

25               Tulare Street, Fresno, California.

26
27
     1
       If the case does not settle, the Court will then lift the stay of its Discovery and Scheduling Order or
28   issue one forthwith.
                                                           2
1    3. A representative with full and unlimited authority to negotiate and enter into a binding

2       settlement shall attend by video conference. Defense counsel should contact Courtroom

3       Deputy Mamie Hernandez ((559) 499-5672; mhernandez@caed.uscourts.gov) for further

4       information regarding appearing by video.

5    4. Those in attendance must be prepared to discuss the claims, defenses and damages. The

6       failure or refusal of any counsel, party or authorized person subject to this order to appear

7       in person may result in the cancellation of the conference and the imposition of sanctions.

8       The manner and timing of Plaintiff’s transportation to and from the conference, if

9       necessary for Plaintiff’s appearance by video, is within the discretion of CDCR.

10   5. Defendants shall provide a confidential settlement statement to the following email

11      address: saborders@caed.uscourts.gov. Plaintiff shall mail his confidential settlement

12      statement to U.S. District Court, 2500 Tulare Street, Fresno, California 93721, “Attention:

13      Magistrate Judge Stanley A. Boone.” The envelope shall be marked “Confidential

14      Settlement Statement.” Settlement statements shall arrive no later than May 21, 2020.

15      Parties shall also file a Notice of Submission of Confidential Settlement Statement (See

16      Local Rule 270(d)). Settlement statements should not be filed with the Clerk of the Court

17      nor served on any other party. Settlement statements shall be clearly marked

18      “Confidential” with the date and time of the settlement conference indicated prominently

19      thereon.

20   6. The confidential settlement statement shall be no longer than five pages in length, typed

21      or neatly printed, and include the following:

22          a. A brief statement of the facts of the case.

23          b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

24              which the claims are founded; a forthright evaluation of the parties’ likelihood of

25              prevailing on the claims and defenses; and a description of the major issues in

26              dispute.

27          c. An estimate of the cost and time to be expended for further discovery, pretrial, and

28              trial.

                                                 3
1                  d. The party’s position on settlement, including present demands and offers and a

2                        history of past settlement discussions, offers, and demands.

3                  e. A brief statement of each party’s expectations and goals for the settlement

4                        conference, including how much a party is willing to accept and/or willing to pay.

5                  f. If parties intend to discuss the joint settlement of any other actions or claims not in

6                        this suit, give a brief description of each action or claim as set forth above,

7                        including case number(s) if applicable.

8         7. If a settlement is reached at any point during the stay of this action, the parties shall file a

9               Notice of Settlement in accordance with Local Rule 160.

10        8. If the defense counsel wishes to “opt-out” of this settlement for the reasons stated above,

11              counsel must do so within thirty (30) days of this order by filing a “Notice of Opt-Out and

12              Request to Vacate Settlement Conference.”

13        9. The parties remain obligated to keep the Court informed of their current address at all times

14              during the stay and while the action is pending. Any change of address must be reported

15              promptly to the Court in a separate document captioned for this case and entitled “Notice

16              of Change of Address.” See Local Rule 182(f).

17        10. A failure to follow these procedures may result in the imposition of sanctions by the

18              court.

19
20   IT IS SO ORDERED.

21
       Dated:     March 24, 2020                                /s/ Barbara    A. McAuliffe                _
22                                                       UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28

                                                           4
